Citation Nr: 1547702	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD and neurobehavioral disorder, trouble sleeping, bipolar disorder, and psychiatric condition).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition (claimed as rosacea, malar rash, skin lesions, and dermal condition) associated with trichloroethylene (TCE).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder strain (claimed as musculoskeletal disorder, bone pain, and injury to joint) associated with TCE.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee chondromalacia patella (claimed as bone pain, musculoskeletal disorder, and injury to joint) associated with TCE.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition (claimed as bone pain, musculoskeletal disorder, and injury to joint) associated with TCE.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition (claimed as musculoskeletal disorder and joint pain) associated TCE.

8.  Whether new and material evidence has been has been received to reopen a claim of entitlement to service connection for anemia associated with TCE.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heel spurs associated with TCE.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for macular degeneration (claimed as optic nerve damage and scarring and bilateral ocular damage) with right eye macular scar associated with TCE.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches (claimed as a neurological disorder).

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for temporomandibular joint disorder associated with TCE.

13.  Entitlement to service connection for residuals of bilateral basal ganglia infarction (claimed as stroke).

14.  Entitlement to service connection for a brain disease (claimed as white matter disease).

15.  Entitlement to service connection for a respiratory condition (claimed as upper respiratory disorder, left lung scarring with chronic bronchitis, shortness of breath, and chronic obstructive pulmonary disease (COPD)).

16.  Entitlement to service connection for optic neuropathy with damage to the optic nerve.

17.  Entitlement to service connection for bilateral glaucoma (claimed as a bilateral eye condition).

18.  Entitlement to service connection for bilateral cataracts (claimed as a bilateral eye condition).

19.  Entitlement to service connection for a central nervous system condition (claimed as shaking).

20.  Entitlement to service connection for right shoulder strain (claimed as joint pain and musculoskeletal pain/disease).

21.  Entitlement to service connection for sinusitis. 

22.  Entitlement to service connection for a gastrointestinal condition (claimed as nausea and rapid weight loss).

23.  Entitlement to service connection for traumatic brain injury.

24.  Entitlement to service connection for chronic fatigue associated with TCE.

25.  Entitlement to service connection for chronic macrocytosis associated with TCE.

26.  Entitlement to service connection for deviated septum due to trauma to head injury (claimed as broken nose).

27.  Entitlement to service connection for hypertension associated with TCE.

28.  Entitlement to service connection for tinnitus associated with TCE.

29.  Entitlement to service connection for bilateral hearing loss associated with TCE exposure.

30.  Entitlement to service connection for oral cavity tumors associated with TCE.

31.  Entitlement to service connection for sinus arrhythmia (claimed as irregular heartbeat, nasal heart cavity problems, cardiac condition, chest pain, and cardiac arrhythmias) associated with TCE.

32.  Entitlement to service connection for plantar fasciitis associated with TCE.

33.  Entitlement to service connection for skin cancer of the face (claimed as tumors under the skin) associated with TCE.

34.  Entitlement to service connection for nerve damage to the 5th, 7th, and 9th cranial nerves (claimed as cranial nerve damage and bell's palsy on the left side) associated with TCE.

35.  Entitlement to service connection for peripheral nerve disorder of the left hand (claimed as numbness in finger tips and nerve damage) associated with TCE.

36.  Entitlement to service connection for peripheral nerve disorder of the left foot (claimed as nerve damage) associated with TCE.

37.  Entitlement to service connection for lupus (claimed as immune system damage) associated with TCE. 

38.  Entitlement to service connection for muscular sclerosis associated with TCE.

39.  Entitlement to service connection for repetitive pharyngeal collapse due to acute ulcero-granular pharyngitis associated with TCE (claimed as pharyngeal peripheral nerve damage, grandular pharyngitis, dysphagia, and pharynx injury).

40.  Entitlement to basic eligibility for Dependents' Educational Assistance.

41.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1976.  He also served in the Air National Guard from December 1976 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the March 2010 and July 2014 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the RO denied service connection for sleep apnea secondary to lack of a current diagnosis.  Subsequently, in April 2010, the Veteran was diagnosed with sleep apnea by polysomnogram.  VA Treatment Records (April 22, 2010).  As new and material evidence was received within one year of the rating decision, any subsequent decision must relate back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).  Thus, the March 2010 rating decision did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

In August 2014, the Veteran submitted a timely notice of disagreement (NOD) with the RO's July 2014 rating decision that denied entitlement to issues 2 to 41 listed on the cover page.  A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the August 2014 NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDING OF FACT

There is competent evidence that the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities that are secondary to already service-connected disabilities.  38 C.F.R. § 3.310 (2015).  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 
at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran argues that his sleep apnea is secondary to his service-connected allergic rhinitis.  See Representative Statement (April 2014).  The Veteran also argues that his sleep apnea is due to TCE exposure during military service.  See id.  As will be discussed below, the Board is granting this claim because there is competent medical evidence indicating that the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis.

The Veteran's service treatment records reveal that his November 1975 separation examination indicated that he had trouble sleeping because of shift work.  In addition, the examination report indicates that the Veteran was hospitalized for ulcero-glandular pharyngitis.  See Separation Examination (November 1975).  Nevertheless, there was no showing of a diagnosis of sleep apnea during service.

A review of the Veteran's post-service VA treatment records reveals diagnosis and treatment for sleep apnea.  This diagnosis was confirmed by an April 2010 sleep study.  VA Treatment Record (April 22, 2010).  Moreover, a VA treatment note dated April 2012 reveals that the Veteran's active problems included sleep apnea.  VA Treatment Record (April 3, 2012).  A VA treatment note dated February 2014 reveals that the Veteran's medical history included sleep apnea, and he was assessed with shortness of breath.  VA Treatment Record (February 7, 2014).  

In a rating decision dated March 2010, the Veteran was granted service connection for allergic rhinitis effective March 19, 2009.  This case turns on whether the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis.

The medical evidence of record with respect to whether the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis consists of a private medical examiner's March 2014 and July 2014 opinions.

In March 2014, a private medical examiner opined that the Veteran's service-connected allergic rhinitis as likely as not caused or worsened the development of his sleep apnea, and made treatment for his sleep apnea with CPAP more difficult to tolerate and overall less effective.  The examiner explained that there is a plethora of literature that documents the connection between sleep apnea and allergic rhinitis, and he identified such relevant literature.  The examiner also opined that another causative factor for the Veteran's sleep apnea was exposure to toxins.  However, the examiner relied on the Veteran's report of exposure to TCE.  In a statement dated July 2014, the examiner clarified his opinion stating that the primary causative connection for the Veteran's sleep apnea is allergic rhinitis and his exposure to toxins was a possible connection of secondary importance.

The private medical examiner's opinions regarding the connection between the Veteran's service-connected allergic rhinitis and sleep apnea are probative.  The private medical examiner's opinions inform the Board of the medical expert's judgment and essential rationale.  That is, the examiner explained in detail that the Veteran's sleep apnea was caused by his service-connected rhinitis.  The Board affords great persuasive value to these opinions.  

The Board concludes that the preponderance of the evidence supports a finding that the criteria for service connection for sleep apnea secondary to the Veteran's service-connected allergic rhinitis are met.  The private medical examiner's opinions are probative evidence to support a nexus between the Veteran's sleep apnea and his service-connected allergic rhinitis.  Accordingly, service connection for sleep apnea is warranted.





ORDER

Entitlement to service connection for sleep apnea secondary to allergic rhinitis is granted.


REMAND

As discussed in the introduction, the Veteran submitted an August 2014 NOD to the RO's July 2014 rating decision.  To date, no SOC has been furnished for the issues presented in the rating decision.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding issues 2 to 41 on the cover page.

This is required unless these matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


